               Case 20-35599 Document 34-1 Filed in TXSB on 11/22/20 Page 1 of 1


                                               Aztec / Shaffer, LLC, et al .
                                               Exhibit A - Critical Vendors

          Vendor Name              Due Date          Due                Description                 Payment Method
Adobe cloud                                        Monthly       Acrobat and Cloud programs        AMERICAN EXPRESS
ADP, LLC                             21-28         Monthly                Payroll Fees         AUTO DEBIT TO BANK ACCOUNT
ADT                                                Monthly          Fire alarm and Security               CHECK
Attendance on Demand                 8-Apr         Monthly        Employees Time In Services   AUTO DEBIT TO BANK ACCOUNT
Autocad                                             Annual                  CAD dept               AMERICAN EXPRESS
Bay Oil Company Auto Draft                          Net 30                    Fuel             AUTO DEBIT TO BANK ACCOUNT
Canon Financial                       10TH        MONTHLY            EQUIPMENT RENTAL              AMERICAN EXPRESS
Crown Lease                           9-Jul        Monthly             Equipment Lease         AUTO DEBIT TO BANK ACCOUNT
Data Axle                          21ST-22ND      MONTHLY             A/R CREDIT CHECK             AMERICAN EXPRESS
De Lage Landen Financial             17-Mar        Monthly             Equipment Lease         AUTO DEBIT TO BANK ACCOUNT
Dell Marketing L.P.                   3-Jan        Monthly              Computer Lease         AUTO DEBIT TO BANK ACCOUNT
Detergent Services                                 Monthly            Detergent Services                  CHECK
Efax Corporate                                     Monthly              ONLINE FAXING                     CHECK
Elevology/Elevate Technology (2)      1ST         MONTHLY        VIRTUAL DEDICATED SERVER          AMERICAN EXPRESS
Enterprise                                         Monthly              TRUCK RENTAL                      CHECK
Exeter 10901 Tanner, L.P.                          Monthly                    RENT                        CHECK
Extendedstay                                       Monthly                  HOUSING                       CHECK
Fed-Ex                                              Net 30             Shipping Services       AUTO DEBIT TO BANK ACCOUNT
Ferrellgas                                         Monthly               Fuel Euipment                    CHECK
Five VP Texas, LP.                                 Monthly                  HOUSING                       CHECK
Forklift System                                    WEEKLY          FORKLIFT MAINTENANCE            AMERICAN EXPRESS
HCTRA EZ Tag Rebill                             EVERY 3-4 DAYS               EZ TAG                AMERICAN EXPRESS
Iworks                                             Monthly                  STAFFING                      CHECK
Johnson Family Interest                            Monthly           EQUIPMENT RENTAL                     CHECK
Johnson Family Trust                               Monthly                    RENT                        CHECK
Kensington                                         Monthly                   Housing                      CHECK
Marimon                                            Monthly             Equipment Rental                   CHECK
Matheson                                           Monthly           Tank Gas for Welding                 CHECK
Microsoft (6)                      9TH-13TH       MONTHLY                  SOFTWARE                AMERICAN EXPRESS
Mueller                                            Monthly            Supplies for Kitchen                CHECK
NeoRhino                                           Monthly         DATTO backup for servers               CHECK
Optimum Consultancy Services                       Monthly         SHAREPOINT SOFTWARE                    CHECK
Orkin                                              Monthly                Pest Control                    CHECK
Pitney Bowes                                       Monthly           EQUIPMENT RENTAL                     CHECK
Point of Rental                                    Monthly                 SOFTWARE                       CHECK
Sprint                               29TH         MONTHLY                GPS TRACKERS              AMERICAN EXPRESS
Sunbelt                                            Monthly           EQUIPMENT RENTAL                     CHECK
Verizon                              21ST         MONTHLY                 TELEPHONE                AMERICAN EXPRESS
Vision 33                            8-Feb         Monthly          Software Maintenance       AUTO DEBIT TO BANK ACCOUNT
Wright Express                       27-29         Monthly                    Fuel             AUTO DEBIT TO BANK ACCOUNT
